 98DECISIONSOF NATIONALLABOR RELATIONS BOARDNorthern Metal Products CompanyandDistrict No.8, International Association of Machinists andAerospace Workers, AFL-CIO and Pressed MetalIndependentUnion,Partyof Interest.Case13-CA-7484April 30, 1968DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn April 27, 1967, Trial Examiner Robert L.Piper issued his Decision in the above-entitledproceeding,finding that Respondent had engagedin certain unfair labor practices within the meaningof the National LaborRelationsAct, as amended,and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Examiner also found that the Rspondenthad not engaged in certain other alleged unfairlabor practices and recommended dismissal ofthese allegations.Thereafter, the Respondent filedexceptions and a supporting brief to certain of theTrial Examiner's findings and recommendations.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and thebriefs, and the entire record in the case, and herebyadopts the findings,'conclusions,and recommenda-tions of the Trial Examiner.'ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, NorthernMetalProducts Company, its officers, agents, successors,and assigns,shall take the action set forth in theTrial Examiner's Recommended Order.3sion against solicitation on nonwork time only insofar as it prohibits an em-ployee from engaging in such solicitationon behalf of a labororganizationotherthan the contracting labor organization'The telephone number for Region 13, appearing at the bottom of thenotice attached to theTrialExaminer'sDecision, is amended to read.Telephone 828-7570.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT L. PIPER, Trial Examiner: This proceed-ing under Section 10(b) of the National LaborRelations Act, as amended, was heard at Chicago,Illinois,on various dates from November 30 toDecember 21, 1966,' pursuant to due notice. Thecomplaint, which was issued on September 30, on acharge dated June 8 and amended June 20, allegedin substance, as amended at the hearing, thatRespondent engaged in unfair labor practicesproscribed by Section 8(a)(1), (2), and (3) of theAct by (1) various specified acts of interference,restraint, and coercion; (2) various specified acts ofaid, assistance, and support to Pressed Metal Inde-pendent Union (herein called PMI); and (3) dis-crimination in hire, tenure, and terms or conditionsof employment. Respondent's answer denied the al-leged unfair labor practices. The General Counseland Respondent filed briefs.Upon the entire record in the case and from myobservation of the witnesses, I make the following:'The Respondent'sexceptions,inpart,are directed to credibilityfindings made by the Trial Examiner. It is the Board's establishedpolicy notto overrule a Trial Examiner's resolutions with respect to credibility unlessthe clear preponderance of all the relevantevidenceconvincesus that theresolutionswereincorrect.Standard Dry Wall Products, Inc,91 NLRB544, enfd 188 F 2d 362 (C A. 3) We find insufficient basis for disturbingthe Trial Examiner's credibility findingsin this case.'Member Brownwouldnot find unlawful interference with Brewer'srights because Sikevitz, whenasked for advicein the matter, expressed theopinion that Brewer could revokehis checkoffauthorization by quitting hisemployment Nor would Member Brown not requirethe withdrawal ofrecognition from PMI for,long before Respondent's assistanceto it, PMIwas certified as representative of Respondent's employees,and there isnothing to indicate that it ever lostitsmajoritystatus or that,absentRespondent's assistance,itwould have lost its representative status legiti-mately acquired.InMember Brown's opinion,an order that Respondentcease its unlawful assistanceto PMI would adequatelyrestorethe situationas it existed before the 8(a)(2) conductFinally, withrespect to the con-tractual no-solicitation rule found unlawful,Member Brown, consistentwith theGeneralMotorsline ofcases citedby the Trial Examiner, wouldorder Respondent not to maintain or giveeffect toany contractual provi-FINDINGS OF FACTI.JURISDICTIONALFINDINGSRespondent is a Delaware corporation engagedin the manufacture and fabrication of contractmetal parts at its two plants in Franklin Park andElk Grove, Illinois. During 1965 it purchased andreceived materials and supplies valued in excess of$3 million directly from sources located outside theState of Illinois, and sold products valued in excessof $10 million to enterprises, each of which an-nually produced and shipped goods valued in ex-cess of $50,000 directly out of the States whereinsaid enterprises are located. Respondent admits,IAll dates hereinafter refer to 1966 unless otherwise indicated171 NLRB No. 16 NORTHERNMETAL PRODUCTS CO.and I find,that it is an employer engaged in com-merce within the meaning of Section2(6) and (7)of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDPMI and District No. 8, International Associationof Machinists and Aerospace Workers,AFL-CIO(herein called IAM),are labor organizations withinthe meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction and IssuesThis proceeding primarily involves alleged unlaw-ful aid,assistance,and support by Respondent toPMI during an organizational campaign by IAMand an election campaign between PMI and IAM,together with various allegations of interference,restraint,and coercion and discrimination intenure,terms, or conditions of employment. In1958 the Board directed a representation electionamong Respondent's employees pursuant toa Bow-manremedy,and thereafter certified PMI. Sincethat time PMI has represented Respondent's em-ployees in collective bargaining and entered into aseriesofcollective-bargainingcontractswithRespondent,the last of which was in effectthroughout the relevant period of this proceeding.In late 1965 and early 1966 IAM began an or-ganizational campaign among Respondent's em-ployees.After IAM filed a representation petitionwith the Board,an election campaign between PMIand IAM ensued,culminating in a consent electionconducted by the Board on June 10, won by PMI.On November 28, pursuant to objections filed, theBoard set aside the election2 because of the failureof Respondent to compl with theExcelsiorrule.'The issues as framed by the pleadings are: (1) in-terference,restraint,and coercion by (a) effectuat-ing and administering a plant rule prohibiting solici-tation by employees during their nonworking timeinnonworking areas on company premises; (b)informing employees that they could not revoketheir(PMI) dues-deduction authorizations unlessthey quit their employment;(c) informing em-ployees that they were being placed under surveil-lance because they had engaged in union or otherprotected activities; and (d)interrogating em-ployees concerning their union activity, sympathies,or desires; (2) unlawful aid, assistance, and supportto PMI by(a) disparately applying a no-solicitationrule by permitting and acquiescing in the activitiesof officers and agents of PMI in soliciting em-ployees on Respondent's premises while restrictingthe similar activities of employees on behalf ofIAM; (b) granting permission to officers and agentsof PMI to use duplicating and other office equip-ment,and allowing PMI to use the plant cafeteriafor the conduct of union meetings and other activi-2 161 NLRB 159899ties;(c) granting time off from work to officers andagents of PMI for the purpose of soliciting andcampaigning on behalf of PMI; and(d) servingwarning notices upon employees because they hadaided or assistedIAM; and (3) discriminating inhire, tenure,and terms or conditionsof employ-ment by the acts alleged above in 2(a) and (d).B.Chronology of EventsSince 1958 PMI has represented Respondent'semployees pursuant to a Board certification andhas entered into a seriesof collective-bargainingcontracts with Respondent,the last of which wasfor a 3-year term expiringJuly 31,1966, with anautomaticyear-to-yearrenewalprovisionthereafter.The contractcontained a union-securityclausewhich required all employees to becomemembers of PMI within 31 days of their employ-ment. It also contained an agreement by Respon-dent to deduct union dues upon receipt of writtenauthorizations from employees.For thepurposesof clarity,the principal officialsand supervisors of Respondent involved in thisproceeding were:Clement Caditz-PresidentVictorSikevitz-Secretary-TreasurerJohn Koldon- Plant Superintendent-day shiftAlan Zolke-AssistantPlant Superintendent-day shiftStanley Provenzano-Personnel Director-dayshiftRobertStigerwald-PersonnelAssistant-second shiftHenryBudziak-PlantSuperintendent-second shiftErvinLorenz-Foreman,Match OperationsDepartment (herein calledMO) -day shiftPatDiVito-Assistant Foreman,MO-dayshiftJohn Papek-Foreman,PunchPress Depart-ment-day shiftStanley Sobczak-Foreman,Punch Press De-partment-second shiftVincentCardella-Foreman,MO, shippingand degreasing departments-second shiftThe principal officersand agents of PMI involvedin this proceeding were:Carl Gianfrancisco-SecretaryRaymond Albertini-PresidentFrank Hurley-Steward-second shiftPerry Gholston-Steward, MO-day shiftMaxineWashington-Member,NegotiatingCommitteeAntonio Ventrella-Profit-Sharing CommitteeArthurDelmonico-MO-day shift (latersteward)During November and December 1965, certainof Respondent's employees commenced organiza-tional activitieson behalf of the UnitedElectrical'ExcelsiorUnderwear /nc ,156 NLRB 1236353-177 0 - 72 - 8 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorkers (herein called UEW). At approximatelythe same time, several employees beganorganiza-tional efforts on behalf of an AFL-CIO union,which later proved to be IAM. During Novemberand December 1965 and January and February, theactivitiesof the employees on behalf of theAFL-CIO were limited to formingan organizingcommittee and planning an organizational driveamong Respondent's employees. During the same 4months the activities of the employees seeking toorganize on behalf of UEW were in full swing. Dur-ing January the executive board of PMI preferredintraunionchargesagainstthreeemployees,Charles Allison, a PMI vice president, Adron Boat-field, and Nathaniel Parks, Jr. (all required to bemembers of PMI by the terms of the contract), forengagingin rival union activities on behalf of UEW.On February 9 at a meeting of the entire member-ship in Respondent's cafeteria, PMI voted tosuspend the three employees from membership.Respondent's contract with PMI contained cer-tainplant rules, for violating which employeesreceived written notices (four of which within a 6-month period resulted in discharge), among whichwas a broad no-solicitation rule prohibiting allsolicitation except by permission of Respondent.At the February 9 PMI membership meeting in theplant,'Gianfranciscoadvisedtheemployeespresent that such rule prohibited all solicitation inthe plant on behalf of a rival union. The suspensionof the three employees because of rival union ac-tivity on behalf of UEW was posted on the PMI bul-letin boards in the plant and hence those facts wereknown by Respondent. On or about February 23,Lorenz had a conversation with Boatfield, an em-ployee in MO, during which Lorenz allegedly in-formed Boatfield that he was under surveillancebecause of his union activities. This incident will beconsidered in detail hereinafter.The organizational activities on behalf of UEWdied out around the first of March. Coincident withthe cessation of the UEW organizational activities,the organizational activities of the employees onbehalf of IAM increased substantially and becameopenand obvious in Respondent's plant. Johnnie F.Brewer,a steward of PMI employed on the secondshiftas a spot welder in MO, and Billy GeneSingleton,the only maintenance man in the planton the second shift, were the two leaders of theIAM activities and the first to contact the AFL andform the organizing committee on its behalf.Although there were several employee IAM or-ganizers andmembers of the IAM organizing com-mittee on the day shift, the majority of the mem-bers of the IAMorganizingcommittee and the ac-tive organizerson its behalf, including Brewer andSingleton,were employed on the second shift. InearlyMarch, the IAM employee organizers beganaUnless otherwise indicated "the plant"refers to the Franklin Parkplantopen efforts to secure signed AFL-CIO authoriza-tion cards from their fellow employees during non-workingtime,primarily in nonworking areas suchas the cafeteria, locker rooms, and restrooms. Fromtime to time the employee-members of the IAM or-ganizationalcommittee attended meetings at theIAM offices.Because of the presence of Brewer and Singleton,the two leaders of the IAM organizing, as well asmostof the other members of the organizing com-mittee on the second shift, most of the IAM or-ganizing activity and other relevant events tookFrom during that shift. The second shift workedfrom 5:30 p.m. to 3:30 a.m. during the relevantperiod (1966 to the election of June 10). The onlysupervisors present during the second shift wereBudziak, night plant superintendent, who came towork at 7:30 p.m.; Cardella, foreman of MO,shipping and degreasing until his transfer to the dayshift in the latter part of March; Sobczak, foremanof the punch press department and the onlyforeman present on the second shift after Cardella'stransfer; and Leonard Nolezny, Sobczak's assistant.Brewer had been elected PMI steward of thesecond shift, originally known as the roving shift, inthe summer of 1965. Hurley was the steward of thepunch press department on the third shift, whichbegan at 8 p.m. Around the end of February, anumber of employees from the third shift, particu-larlymany in the punch press department, includ-ingHurley, were transferred to the second shift.For a short time Brewer continued to act as PMIsteward for all of the employees on the secondshift.'During February Albertini askedBrewer toresignas steward,informing him that Superinten-dent Koldon had asked Albertini to askBrewer toresign because Respondent did not feel that Brewerwas capable of acting as a steward.Brewerrefused.Near the end of February Lorenz warnedBrewer for not being at his machine at 5 p.m. andadvised him that in the future he should be at hismachine promptly at 5 and stay there until breakperiods, or Lorenz would take action. Lorenz knewthat Brewer was a steward. Under the contractstewards had the right to leave their workstationsand proceed throughout their departments in han-dling complaints and grievances.On the evening of March 10, Gianfrancisco andHurley informed Brewer that he was no longersteward of the punch press department, but wouldcontinue to act as steward for all of the othergeneral factory employees on the second shift, andthat Hurley would be the steward for the employeesin the punch press department. Brewer protestedthis action and told Gianfrancisco that Brewer in-tended to continue to act as steward for all of theemployees on the second shift because he had beenThroughout thesefindings,wherethe testimony is in conflict,IcreditBrewer6 These facts wereundenied NORTHERN METAL PRODUCTS CO.101elected by the employees of that shift. Gianfran-cisco told Brewer that if he continued handlinggrievancesof the employees in the punch press de-partment Respondent would start giving him writ-ten warningnotices.Under the terms of the con-tract, four such notices within a 6-month periodresulted in discharge.About 2 hours later Cardella, Brewer's foreman,engaged himin anextended conversation. Amongother thins, Cardella advised Brewer that if hecontinued `talking" to people in the plant Cardellawas going to give him written warning notices. Car-della added that this was not his idea but ordersfrom Respondent. When Brewer asked why, Car-della replied that he could not discuss that but thatBrewer knew without Cardellatellinghim. AfterBrewer completed his shift the next morning andclocked out, he proceeded to the locker room. Onhis way he almost physically ran into another em-ployee, Angelita Alvarado, another member of theIAM organizing committee, who was coming out ofthe washroom. Brewer remarked to her that it waslucky that he wasn't a tow truck. Budziak appearedand asked Alvarado why she was not at hermachine. Brewer proceeded on to the lockerroom,changed his clothes, and on the way out of theplant passed Singleton. Brewer asked Singleton ifBrewer could ride to work with him for a few days.Budziakagainappeared and asked Brewer what hewas doing going around the plant talking to em-ployees. Brewer's conversations with each were lessthana minute.The record establishes, and Respon-dent admitted, that it had always permitted conver-sations amongemployees.Thatevening,March 11, Brewer was called tothe office and given a written warning notice byCardella and Budziak for "entering an unassignedwork area during work hours without permission ofhis foreman and disturbing the work of other em-ployees." The notice was signed by Cardella, whowitnessesneither of the above incidents, and ini-tialed by Budziak. Both Cardella and Budziak ad-mitted that no other employee was ever given awarning notice for suchan assignedreason.Nosuch rule was contained in the collective-bargainingcontract. No reason for the notice was testified toby either Cardella or Budziak, and neither deniedBrewer's testimony. In fact Budziak admitted thathe would not give a written warning notice to anemployee for not beingin his assignedwork area.Cardella admitted that heissuedthe notice toBrewer,testified to no reason for doing so, ad-mitted that he knewBrewerwas a steward, and de-nied knowledge of any dispute between PMI andBrewer concerninghis status as a steward. To thecontrary, Gianfrancisco testified that Cardella hadpreviously complained to Koldon that Brewer wasspendingtoo much time in the punch press depart-mentand wanted to know if he was steward for thatdepartment because Cardella understood that hewas not. As a result on March 10 Koldon and Zolkecontacted Gianfrancisco, who advised them thatBrewer was not the steward for the punch press de-partment and that he had no right to be there. Im-mediately thereafter,Gianfrancisco and Hurleytalked to Brewer, and the Cardella conversationand warning notice followed, as found above. Atthis time, of course, Gianfrancisco and Hurley werefully aware of Brewer's IAM activities. Also contra-ry to Cardella, Hurley testified that Cardella andBudziak asked him on March 9 if Brewer wassteward for the punch press department, Hurleyreplied that Brewer was not, and the next day Gian-francisco and Hurley advised Brewer that he wasnot to act as steward of the punch press depart-ment. Thus it is clear that by March 10 Cardellaand Budziak were fully aware of PMI's dispute withBrewer.Sometime in early or mid-March, both Brewerand Singleton observed an AFL-CIO authorizationcard on Budziak's desk. About March 15, whileworking, Budziak asked Singleton if he was awarethat there were organizing activities going on in theplant.' After Singleton replied that he was, Budziakasked him why he favored an outside union whenPMI in Budziak's estimation could do the same jobunder different leadership for less money. Singletonreplied that he thought IAM would give the em-ployees better representation. Singleton was theonly maintenance employee on the second shift. Herepaired equipment upon the oral request of theoperators, leadmen, and foremen whose equipmentwas in need of repair. His duties took him all overthe plant. Shortly after this conversation Budziakchanged his maintenance work policy to require awrittenwork order from himself or Sobczak toSingleton. Budziak testified that he decided uponthis change of work policy because Singleton wasconstantly leaving an assigned job unfinished torepair equipment at the request of operators andforeman, contrary to Respondent's desires as to pri-ority. Singleton testified that he was never warnedor criticized for any such action and denied doingso except in rare emergency situations. Patently thischanged policy enabled Respondent to controlSingleton's movements about the plant, which priorthereto had been substantially unimpeded. Therecord establishes that the changed policy couldnot have occurred before the latter part of March,becauseBudziak'sandSingleton'stestimonyrevealed that Sobczak was the only foreman thenemployed on the second shift. Cardella left thesecond shift around the latter part of March.Thus it is clear that by mid-March Respondentwas aware of Brewer's and Singleton's activities onbehalf of IAM and took steps to curb them. Prior tothese restrictions, Brewer and Singleton, the leadersof the IAM organizational committee, were the two'Throughout these findings, where the testimony is in conflict, I creditSingleton. 102DECISIONSOF NATIONALLABOR RELATIONS BOARDIAM adherents best able toengage in oral solicita-tions throughout the plant, Brewer because of beingthe steward of the second shift and Singletonbecuase his maintenance work took him all overthe plant. On March 21 and again on March 28,Singleton received written warning notices forbeing absent 1 and 2 days, res ectively, withoutnotifying Respondent. Such a rule was included inRespondent's contract with PMI. However, therecordestablishesnumerous instances of suchabsences without written notices being issued. Bud-ziak, Singleton's boss, testified that he would notissue warning slips for such absences unless an em-ployee was absent 3 or 4 days without notifyingRespondent. Singleton filed a grievance concerningthese warning notices and ultimately in mid-Mayhad a hearingbeforethe union-management com-mittee under the grievance procedure in Respon-dent's contract with PMI. This committee consistedof the Executive Board of PMI and various officialsof Respondent, including Caditz, Sikevitz, Koldon,and Zolke. At this meeting Singleton was accusedby a PMI steward of having engaged in activities foran outside union.On March 23, Brewer received a written warningnotice for improper marking of boxes. Brewer didnot deny this charge. Shortly thereafter Gianfran-ciscoaskedBrewer to resign as second-shiftsteward of the general factory employees. Brewerrefused. Gianfrancisco told Brewer that they wouldget rid of him, that he was already half firedbecause he had received two warning notices, withone more he would be three-quarters fired, and thatthe next one would be for soliciting for a union oncompany time. On March 30 Respondent posted arule providing that employees were not to reportfor work more than one-half hour before their start-ing time and prohibiting wandering around theplant before starting time. This rule was not in-cluded in Respondent's contract with PMI. Obvi-ously it had the effect of preventing oral solicitationto some extent during nonworking time.Sometime around mid-May PMI removed Breweras the steward of any department on the secondshift because of his IAM activities. No steward waselected to succeed Brewer. At or about that timePMI appointed Hurley as "chief" steward of thesecond shift to take over Brewer's departments aswell as Hurley's punch press department. Breweropposed his removal by PMI as contrary to its con-stitution and bylaws. PMI notified Respondent thatBrewer had been removed as steward and replacedby Hurley. Prior to such action and notice, Sobczakhad informed Brewer that Sobczak would no longerrecognize him as steward and would recognize onlyHurley.On or about May 13, IAM distributed its first or-ganizational handbill outside Respondent's plant.On May 16, Caditz received a letter from IAM stat-ing that it represented Respondent's employees andrequesting recognition and bargaining. After con-sulting his attorney, Caditz called a meeting of allof Respondent's officials and supervisors the sameday. At this meeting Caditz among other things in-structedallsupervisorstoremainneutralthroughout the forthcoming campaign. Caditz alsoannounced an oral modification of Respondent'srule prohibiting solicitation, to permit union cam-paigning and solicitation during nonworking time innonwork areas, which will be considered in detailhereinafter. Respondent informed the PMI officersof this modification of the no-solicitation rule thesameday but never notified the employees or IAMof such change.On May 20 after the I to 1:10 a.m. rest period,Brewer returned to his machine. A few minutesthereafter he went to the washroom. Either on hisway over or back, he stopped to discuss a problemwith Capps, one of the three or four MO em-ployees, including Brewer. The record does notmake clear whether Brewer had just been ter-minated as steward of the MO employees or wasstill acting as steward. Capps was on temporary as-signmentas a welder in the shadow mask depart-ment.He had received a wage assignment, whichunder the terms of the contract could subject himto a written warning notice, and had discussed thisproblem with Brewer as his steward. Brewer wantedto ascertain how Capps was making out with theproblem. All told Brewer was away from his workstationabout 15 minutes.At 5 p.m., true to Gianfrancisco's prediction,Brewer was given another written warning noticeby Budziak and Sobczak, signed by Budziak, for"not being at his assigned work station and enteringan unassignedwork area without permission." Bud-ziak testified on cross-examination that he wouldnever give a written notice to an employee forbeing found in an unassigned work area. As in thecase of the March 11 notice, it was signed by a su-pervisor who had not witnessed the incident.Brewer testified that Budziak asked Brewer whyhe had not returned to his machine after the restperiod. Brewer replied that he had but had im-mediately thereafter gone to the restroom. Budziakthen said that he had sent Sobczak to look forBrewer and Sobczak was unable to find him anyplace, including the restroom. Brewer testified thathe did not advise Budziak and Sobczak that Brewerhad stopped to talk with Capps, because Capps wasa probationary employee subject to terminationwithout cause and hence Brewer was afraid to in-volveCapps. The written warning notice givenBrewer indicated that Respondent was aware ofBrewer's entering an unassignedwork area. NeitherBudziak nor Sobczak proffered any testimonyabout this incident, gave any reason for the writtennotice, or denied Brewer's testimony concerningthe incident.On May 23, a meeting was held at the Board'sRegionalOffices attended by representatives of NORTHERNMETAL PRODUCTS CO.103Respondent,PMI, and IAM,atwhich a consent-election agreement was entered into.After that meeting,Respondent'ssupervisorsprevented some employees who attended the meet-ing on behalf of IAM,who, exclusive of Brewer andSingleton,were probably unknown to Respondentas IAM adherents prior thereto,from engagin g inconversations with other employees in the plantand required them to remain at their work stationsduring"down"time, contrary to its establishedpractice.At the same time Respondent permittedPMI officers and members to engage in extendedconversations with employees during working timeand distribute campaign material, including buttonsand handbills,during working hours in both work-ing and nonworking areas of the plant,contrary toRespondent's rules.This will be considered in detailhereinafter.On May 31 various officials of IAM andAFL-CIO,including Joseph Rakowicz,Joseph But-kus, John Tenini,and Singleton,visited Caditz andSikevitz with respect to such disparate treatment.Rakowicz,whom I credit,advisedpCaditz that IAMhad three complaints:(1)PMI agents had beenconducting solicitation and campaign activities oncompany premises during worktime while em-ployees who supported IAM were prevented fromdoing so and required to remain at their work sta-tions, particularly referring to the warning noticesgiven Brewer for being in an unassigned work area;(2) the circulation of statements throughout theplant by PMI that if IAM won the election Respon-dent would cancel its employee profit-sharing plan;and (3) PMI handbills being posted on bulletinboards in the plant.According to Rakowicz, Caditzmadeno replyon the contention that Respondentwas permitting PMI agents to solicit on companytime and property while preventing IAM supportersfrom doing so. Caditz in substance admitted this,testifying that his only reply was that he wasunaware of this, and that he then laughed and saidthat PMI had made the same complaint to himabout the IAM supporters.Caditz testified that heignored that request because he felt that he had an-swered it.Although this was certainly an ideal op-E ortunity,Caditz did not advise the IAM group ofischanged rule concerning solicitation and cam-paigning in the plant,orally announced to his su-pervisors and the PMI officers on May 16.With respect to IAM's other complaints,Caditzreplied that he was not aware of such activities, thathe would consult his attorney,and, if he receivedsuch advice,he would see that eitherPMl stoppedputting campaign material on the bulletin boardsassigned to it in the plant or that IAM be givenequal opportunity.Pursuant to their collective-bar-gaining arrangements,Respondent had furnishedPMI four bulletin boards in the plant.Caditz alsoadvised Rakowicz that on June 2 Caditz was hold-ing his annual meeting on the status of the profit-sharing plan,and that if his attorney agreed, hewould advise the employees that the outcome ofthe election would have no effect upon the profit-sharing plan. According to Rakowicz, substantiallycorroborated by Caditz, Caditzmade no specificcommitments with respect to any of the three com-plaints.Prior to this meeting PMI had been posting itscampaign handbills on its four bulletin boards inthe plant. Immediately after the meeting, Caditzconsulted his attorney. He then spoke to Gianfran-cisco and Albertini, advising them of the IAM com-plaints concerning the use of the bulletin boardsand statements by PMI adherents that Respondentwould drop the employee profit-sharing plan if IAMwon the election. He informed Gianfrancisco andAlbertini that Respondent's counsel had advisedhim PMI would either have to stop using its plantbulletin boards for campaign material or allow IAMequal use thereof, and gave them their choice. PMIconsulted its attorney and advised Caditz that itelected not to use the bulletin boards for campaignmaterialany further. Gianfrancisco advised Caditzthat Gianfrancisco was unaware of any rumor byPMI adherents that the profit-sharing plan would bedropped if IAM won the election.The record establishes that after this date no PMIcampaignmaterialwas posted on its bulletinboards, although on one occasion, unknown toRespondent's officials, a PMI handbill was postedon a wall of the shipping department. No actionwas taken by Respondent with respect to the cam-paigning by PMI officers and agents on companytime and property and not permitting IAM ad-herents to do likewise. If anything the recordestablishesthatthePMI activity increasedthereafter until the election. At the annual meetingof all employees on June 2 concerning the status ofthe profit-sharingplan,Caditzspoke concerningthe forthcoming election and advised the em-ployees that no matter what the outcome Respon-dent as always would continue to treat its em-ployees fairly. He made no direct reference to thealleged statements that the plan would be droppedin the event IAM won the election and did notspecifically assure the employees to the contrary.He again made no reference to his changed rulewith respect to campaigning or solicitation in theplant.Between May 16 and June 10, PMI distributedfrom 10 to 12 handbills to the employees. With theexception of one or two, all of the PMI handbillswere in reply and response to IAM handbills circu-lated earlier the same day. The IAM handbills weredistributed, primarily by paid organizers, outside ofRespondent's plants at the entrance to the parkinglots.The PMI handbills were distributed within theplants by PMI adherents. Gianfrancisco preparedeach of the PMI handbills. His office was one of therooms in the general factory office in the plant.Zolke, the assistant plant superintendent and Gian-francisco's immediate superior, occupied the same 104DECISIONSOF NATIONALLABOR RELATIONS BOARDoffice. An adjacent office was occupied by Koldon,the plant superintendent. The IAM distributionsnormally commenced at 3:30 p.m. Between 3:30and 5 p.m., Gianfrancisco prepared the PMI hand-bills in his office. He was assisted in this work bytwo of Respondent's clerk-typists employed in theproduction control department, over which he wasleadman. In another adjacent office, Respondentmaintaineda duplicating machine which was useddailyby one of the two clerk-typists to printRespondent's orders and other company docu-ments.Gianfranciscousedthismachine toduplicate and run off each PMI circular with theassistanceof the two clerk-typists, after preparingthe stencil draft in his office.Most of the PMI handbills were distributed attwo locations by Gianfrancisco and two employee-inspectors,Thomas Mulroe and Walter Kinsey,members of PMI. The two locations were inside theplant, one at the rear exit to the parking lot from aroom or area used for the storage of cartons, andthe other at the juncture of the aisle in MO and thehallway leading to the Rose Street entrance ad-jacent to the personnel office. After Gianfranciscoprepared the PMI handbills in his office and the ad-jacent office containing Respondent's duplicatingequipment, he delivered them to Kinsey or Mulroeshortly before 5 p.m., the quitting time for the dayshift,who in turn distributedthem at the locationreferred to aboveleading to the Rose Street en-trance, while Gianfrancisco distributedthem at thedoor leading to the parking lot. These distributionsusually continued from 10 to 20minutes, until theday-shift employees had left the plant,and wereopen and obvious to all, particularly with respect tothe distribution at the hallwayleading to the RoseStreet entrance within a few feet of thepersonneloffice.During the same period of time other PMI offi-cials and agents passed out PMI handbills and but-tons during working hours in both working andnonworkingareas, in some instanceswith specificpermissionof Rspondent's supervisors. No such dis-tributions of JAM handbills or buttons occurredwithin the plant, although several JAM adherentspassed out buttons, authorization cards, and hand-billsduring break periods in nonworking areas,such as the cafeteria, locker room, and restrooms.After May 23, many JAM adherents wore IAM but-tons in the plant. On three or four occasions Hurleydistributed both PMI buttons and handbills on thesecond shift during working hours in working areaswithout punching out. He did this with the expresspermissionof Sobczak, contrary to the modifiedsolicitation rule Caditz conveyed to all of the super-visors, including Sobczak, on May 16. After thelatter part of March, Sobczak was the only foremanon the second shift and in charge of the plant until7:30 p.m. when Budziak reported for work. Hurleyfrankly admitted that he did this during workingtime in working areas because he was able tosecure better distribution while employees wereworking than during nonworking time in nonwork-ing areas, such as the cafeteria. Singleton observedHurley distributing PMI handbills (luring workinghours for approximately 30 minutes around 1:30a.m. on June 3 and 8:30 p.m. on June 6. On eachoccasion Hurley gave Singleton one of the hand-bills. Sobczak testified that he never saw any unionbuttons or handbills distributed, but did not denyany of Hurley's admissions, including; giving Hurleypermission to distribute PMI material on numerousoccasions. Budziak, like Sobczak, never saw anyPMI handbills or buttons distributed.On or about June 2 Maxine Washington, an em-ployee in the punch press department on the dayshift and a member of the PMI negotiating commit-tee, distributed PMI buttons during working hoursinworking areas with specific permission fromPapek, her foreman. Gianfrancisco delivered thebuttons to her shortly before the 2:30 p.m. 10-minute break and Washington then asked Papek forpermission to distribute them, which he granted.She distributed them throughout the punch pressandMO departments for approximately 45minutes, while the other employees were working.8Allison testified that, when Washington distributedthe buttons throughout the plant shortly after theprofit-sharingmeeting on June 2, Caditz stood inthe entrance way to the plant watching her do so.This was not denied by Caditz. Boatfield, who wasnot an JAM supporter, observed Washington doingthis on two occasions in MO during working hoursin the presence of Lorenz, his foreman. Lorenz andhisassistant,DiVito, denied seeingWashingtonhanding out buttons in their department. One orthe other was normally present at all times in thedepartment. Contrary to Washington, Papek, whomIdo not credit, stated that he gave her permissionto hand out the buttons but instructed her not to doso during working hours. It is undisputed that shecontinued doing so for 45 minutes. Papek said thathe did not see the buttons. Washington stated thatshe did not tell Papek that they were PMI buttons,but it was well known that Washington was amember of the PMI negotiating committee. In a dis-tribution lasting some 45 minutes, it would be dif-ficult indeed not to see it and not to ascertain whatkind of buttons were being distributed.Arthur Delmonico, a setup man in MO on the dayshift,was aPMI adherent. PMI appointed him MOsteward to succeed Gholston shortly after the elec-tion of June 10. Delmonico openly distributed PMIhandbills in the plant during break periods andfrequently engaged in oral solicitation of employeeswhile they were working. He admitted frequentconversations about the election during workinghours and that no foreman ever interfered with hisconversations. Clifford Knight an MO operator andan JAM supporter saw Delmonico distribute PMI"These findings are based upon Washington's testimony,which I credit. NORTHERNMETAL PRODUCTS CO.105circulars in the plant duringthe lunchbreak, whichwere delivered to him by Gianfrancisco shortly be-fore the break. Delmonico did not deny this.On or about June 2 and/or 3 several incidents oc-curred during the second shift in the shadow mask,shipping,punch press,and degreasing sections ordepartments.According to some of the witnesses,these incidents all occurred on the same evening.According to others, the incidents in the several de-partments occurred on different but probably con-secutive evenings. About 7 p.m., on or about June3,Gianfrancisco, Hurley, and Antonio Ventrella,another PMI supporter and member of the profit-sharing committee,entered the plant and thereafterengaged in extended conversations with severalgroups of employees and individual employees inthe shadow mask,degreasing,shipping,and punchpressdepartments.By that date Hurley hadreplaced Brewer as steward. According to Gian-francisco,he secured permission from Koldon andZolke to join Hurley during the second shift inorder to discuss the complaints, questions, andgrievancesof various employees in the shadowmask department,which was in the process ofbeing moved from the Franklin Park to the ElkGrove plant. Hurley was unable to answer many ofthe employees' questions incident to that move andhad requested Gianfrancisco to come on at night toassit him in resolving the employees'questions andgrievances.Gianfrancisco requestedVentrella toaccompany them because some of the employeesspoke very little English,and Ventrella was able tointerpretItalian.GianfranciscoandVentrellaworked on the day shift. According to Hurley, hehad discussed some of these grievances previouslywith Sobczak, but Sobczak denied ever havingdiscussed a single grievance on the second shiftwith any PMI steward.The record establishes that Gianfrancisco andHurley used this occasion to engage in oral solicita-tion on behalf of PMI during working hours. Ven-trella,while present,did not take an active part inmost of the conversations and discussions. Ap-parently the first group conversation occurred inthe shadow mask department in the vicinity of abaking oven used to heat treat certain parts. Ven-trella was not present at the outset butjoined thegroup a few minutes later.Therewere approxi-mately eight employees gathered in this group. Theconversation continued for approximately one-halfhour during working time.Among the employees inthis group conversation in the shadow mask depart-ment were Clifford Lowe, threeWhitebirds,Hunter, and Swapsy. During the course of the con-versation Eli Marcum, a welder in MO then work-ing in the shadow mask department, approachedthe group and heard Gianfrancisco discussing withLowe a possible welding job at the Elk Grove plantinvolving a raise in pay. When Gianfrancisco ob-servedMarcum's presence among or near thegroup, Gianfrancisco told Marcum it did not con-cern him and requested him to leave, which he did.During the same or another group discussion in theshadow mask department, Brewer approached thegroup and Gianfrancisco told him it was none of hisbusiness and to return to his department. Accord-ingtoGianfrancisco,Hurley,Ventrella,andSwapsy, the several conversations in the shadowmask department dealt exclusively with the em-ployees' problems and questions concerning theirimpendingmove to the Elk Grove plant.A substantial amount of evidence was offered toexplain Ventrella's presence in the plant that night.Among other reasons, there was considerabletestimony that Ventrella was there because he hadbeen assigned by Respondent to assist an engineerfrom Italy who was installing several importedpresses in Respondent's plant and spoke no English.Ventrella had worked on that assignment for ap-proximately 10 days. Gianfrancisco testified thatVntrella was in the plant that evening because hewas working with the engineer from Italy. However,on cross-examination Ventrella admitted that theengineer had returned to Italy before that night,that Ventrella was not working that night with theengineer, and that Ventrella was not on the clock,which he would have been if the engineer werethere, but had returned to the plant on his own timeatGianfrancisco's requestto assist him as an in-terpreter for any employees who spoke Italian butnot much English. Gianfrancisco however made noreference to any employee with whom it was neces-sary to use Ventrella as an interpreter that night.According to Hurley and Ventrella, there was onlyone employee for whom Ventrella had to interpret,but neither Ventrella nor Hurley could rememberwho he was. Sobczak, who did not speak Italian,testified that he never needed the services of anItalian interpreter for any employees on the secondshift. In addition, Sobczak testified that Gianfran-cisco before he went to eat had told Sobczak thatGianfrancisco was coming back that night. Gian-francisco said that he had not talked to Sobczakabout returning but had secured permission fromKoldon and Zolke.After talking to the groups of employees in theshadow mask department, Gianfrancisco and Hur-ley talked to other employees in the shipping de-partment and in the punch press department. Gian-francisco and Hurley talked to Angel Alvarado inthe shipping department and later to Matt White inthe punch press department, both conversations al-legedly dealing with individual grievances, but un-related to the Elk Grove move. Ventrella did notparticipate in either conversation, and, prior to theone in the punch press department, left Gianfran-cisco and Hurley and waited for Gianfrancisco inthe production control office. According to Gian-francisco and Hurley, they discussed a grievancewith Alvarado concerning his having been trans-ferred to the job of jeep driver without receivingthe raise in pay which went with the job. Contrary 106DECISIONSOF NATIONALLABOR RELATIONS BOARDto Sobczak, Hurley stated that he had previouslydiscussed this grievance with Sobczak. Alvarado,whom I credit, testified that he had previously fileda grievance withBreweras steward concerning Al-varado's not gettinga raise he thought he was enti-tled to as aresultof his transfer, but had neverspoken to Hurley about it. Alvarado denied that thediscussionwithGianfrancisco andHurleywasabout his grievance. He said that instead theydiscussed the merits of PMI with him. Alvarado wasamember of the IAM organizing committee.Among other things, Hurley told Alvarado that hedid not know what he was doing, he had a good job,good benefits, a foreman who gave him no trouble,and that he was acting crazy. Alvarado replied thathe did not care about a union, all he wanted wasmoney. For 3 or 4 days, up to and including theelection, Alvarado wore a PMI button. He said hedid so because he was afraid he would lose his job ifPMI won the election. About a month later Al-varado got araise,apparently as the result of hisprior grievance. Although Alvarado's testimony wassomewhat confused and difficult to follow, it is ap-parent and I find that the discussion with Hurleyand Gianfrancisco involved the forthcoming elec-tion and the merits of PMI and not the grievancewhich he had previously filed with Brewer.The most significant incident occurred at thedegreasingmachine.Three employees, HoustonOliver, the leadman, Charles Wallace, and an em-ployee named Ortiz, worked there. Gianfrancisco,Hurley, and Ventrella approached the degreasingmachine and Gianfrancisco pressed the buttonturningoff the machine. Thereafter for approxi-mately a half hour Hurley and Gianfrancisco en-gaged Wallace in a conversation concerning the ad-vantages of PMI and why he should support it inthe forthcoming election. According to Wallace,Hurley did most of the talking and had approachedhim severaltimespreviously on the same subject.Oliver heard the entire conversation but did notparticipate.Wallace was extremely upset becausethe three men were working on an incentive bonusand as a result he was losing money. About 10minutes after the conversation began, Brewer,while getting some cartons in connection with hiswork, saw the group at the degreasing machine butdid not hear what was being said. About 20 minuteslater Oliver complained to Brewer about the workinterruption that Hurley and Gianfrancisco werecausing.Brewer did nothing about it then. ShortlythereafterWallace complained to Brewer that Hur-ley and Gianfrancisco were keeping him fromworking, asked Brewer to do something about it,and told Brewer that if he did not get Hurley off hisneck he would kill him.Sobczak was the only foreman working on thesecond shift and was also the acting superintendentbecause Budziak was not present.Nathaniel Parkswas the leadman in charge of MO.James Essex wasthe leadman in charge of the shipping departmentand degreasing section.Both received their ordersfrom their day-shift foreman.Brewer and.Marcumwent to Essex, told him what was going on, askedhim to get Hurley and Gianfrancisco to stop bother-ing Wallace,and permitted the degreasing group toresume work.Essex replied that he would dosomething about it.Brewer and Marcum returnedtoMO.When they arrived Sobczak appeared andbawled out Brewer for leaving his department.Brewer explained that he had gone to Essex to re-port Wallace's problem.Brewer also referred to thefact that he had been elected steward to representthe employees,although by this time PMI hadremoved him as steward.Sobczak thereupon toldBrewer that if he did this again he would find him-self "out on Rose Street," which the employees un-derstood as a threat of discharge.Brewer askedSobczak if Hurley could campaign all over the planton company time whenever he wanted to. Sobczakreplied that he did not watch Hurley because hewas the chief steward.Sobczak then admitted thathe had been watching Brewer.Marcum was presentduring the conversation and corroborated Sobc-zak's threat.About 10 minutes later Sobczak proceeded tothe degreasing section and talked with Essex. Priorthereto,Singleton had also reported the incident toSobczak, who replied that he would check withHurley about it. By the time Sobczak got there thediscussion at the degreasing machine had ter-minated,although Hurley,Gianfrancisco, and Ven-trella were still present in the department.Sobczaksaid nothing to any of them.' Hurley,Gianfran-cisco, and Ventrella,whom I do not credit, alltestified that the incident never occurred and thaton the evening in question they never went into thedegreasing section and never spoke to Wallace.Essex was not called by Respondent.Sobczak's testimony concerning the degreaser in-cident and his subsequent action is both self-con-tradictory and inherently incredible. Contrary toGianfrancisco, Sobczak testified that Gianfranciscohad told him Gianfrancisco was returning to theplant that night after dinner. Sobczak first testifiedthatBrewer reported to him that Hurley wasbotheringWallace at his work station in thedegreasing section and that Sobczak replied thatBrewer had no authority as a steward and to getback to work.According to Sobczak,which Brewerdenied on rebuttal,Brewer thereupon cursed Sobc-zak, Sobczak told him he should not do that andthat was the end of the conversation. In fact Brewerand Marcum did not report the incident to Sobczakbut reported it to Essex,which was undenied. Sobc-zak denied that he threatened to discharge Brewer°The foregoing findings with respect to the "degreaser incident" arebased upon the credited testimony of Wallace, Oliver, Marcum,Brewer,and Singleton. NORTHERN METAL PRODUCTS CO.107forreporting the incident to Essex.Sobczaktestified that 10 minutes after talking to BrewerSobczak then went to the degreasing section, spoketoEssex, and asked him what the trouble was.Essex replied thatWallace was having trouble.Sobczak spoke to Wallace, who told Sobczak toforget it.Sobczak then testified that he neverlearned what the trouble was, contrary to his earliertestimony that Brewer had informed him that Hur-ley was bothering Wallace and keeping him fromworking.Again contrary to his prior testimony,Sobczak stated that he had never seen Gianfran-cisco in the plant after 5:30 p.m.On cross-examination Sobczak admitted that henormally would take action if he heard a reportsuch as Brewer made to him concerning an em-ployee being prevented from working by anotheremployee, but that instead he bawled out Brewerbecause he had left his work station to report thematter.Sobczak further admitted that employeescould and did come to him with problems.Again,contradictinghisdirectexamination,Sobczaktestified that he told Brewer that Sobczak wouldlook into the matter.In flat contradiction of hisdirect testimony, Sobczak finally admitted thatEssex had reported the entire matter to Sobczakbefore he ever saw Brewer and had advised Sobc-zak of trouble in the degreasing section and thatBrewer and Hurley were there.Sobczak said thathe then told Essex that Sobczak would come overto the degreasing department but admitted that hedid not do so until 10 minutes after Brewer toldhim about the matter, which was some 15 or 20minutesafter Esex had reported it to Sobczak. IfEssex in fact reported the matter to Sobczak priortoSobczak'sconversationwithBrewer,whichseems entirely probable, Sobczak's testimony thathe first learned about it from Brewer, later askedEssex what the trouble was and never did find out,is completely incredible.Budziak,who was not present, testified thatSobczak later reported the trouble at the degreaserto him,telling him that it involved one person "whodid not want to do his job properly" and that Sobc-zak would try to solve it himself. While there maybe some reasonable doubt as to what was said dur-ing the Alvarado conversation with Hurley and Gi-anfrancisco,inviewof the conflicting andsomewhat confused versions thereof, there can beno doubt that the incident involving Wallace at thedegreasing machine occurred,contrary to the deni-als of Gianfrancisco, Hurley, and Ventrella, in viewof the fact that Sobczak admitted that Essex re-ported the incident to him,Budziak admitted thatSobczak reported the incident to him,and Esex wasnot called to testify.On or about the evening of June 7, Gianfranciscoand Ventrella had an extended discussion withBrewer at his machine during working hours, con-cerning the merits of P M Ivis-a-visIAM. Gianfran-cisco started the conversation with Brewershortlyafter5p.m.,hisstarting time.After it grewsomewhat heated, Ventrella joined the conversa-tion and subsequently Gianfrancisco left. Ventrellacontinued to discuss the campaign and electionwith Brewer at his machine. The overall conversa-tion lasted nearly an hour. Ventrella admitted andGianfrancisco did not deny this incident.Duringthese conversations Sobczak passed by severaltimes.On June 10 PMI won the election conducted bythe Board.On November 11 before work Brewer advisedStigerwald,Respondent'sassistantpersonneldirector,thatBrewerwanted to revoke hisauthorizationto deduct PMI dues from his pay.Stigerwald said that he would check with Sikevitzand Gianfrancisco. Brewer replied that he un-derstood Respondent not PMI was deducting hisdues and hence he wanted to notify Rspondent tostop such deductions.Stigerwald again said hewould check. Brewer punched in. Lorenz advisedhim that he was wanted in the front office. Brewerwas summoned to the personnel office in connec-tion with another matter,an allegation concerninghiswriting something on a table in the cafeteria.When Brewer arrived Sikevitz was present. Heasked Brewer what he meant by his request andwhat kind of games he was trying to play withSikevitz.Brewer replied that he was not playinggames, he merely wanted Respondent to stopdeducting PMI dues from his checks. Sikevitzreplied that the only way Brewer could stopRespondent from deducting PMI dues was to quithis job. Brewer asked if there was not some way hecould revoke his dues-deduction authorization.Sikevitz replied that Brewer could either quit or putit in writing and if Respondent then refused hecould sue Respondent. Brewer then asked to see hisauthorization card because he could not recall whatit stated, having been employedmorethan 4 yearssince it was signed.Sikevitz again advised Brewerto stop playinggames andto quit his job if hewanted to stop the deduction. On cross-examina-tion Brewer denied that Sikevitz stated that theonly instance Sikevitz knew of stopping duesdeductions during a contract was when an em-Eloyee quit his job and that Sikevitz did not knowow he could otherwise do it and would have toconsult his lawyer. After this conversation Brewerproceeded to the meeting concerning the incidentin the cafeteria, which was unrelated and did notinclude Sikevitz.While Sikevitz denied that he told Brewer theonlyway he could revokehisdues-deductionauthorization was to quit his job, Sikevitz in sub-stance testified that that was what he though thecontract and its dues-deduction clause provided,and his testimony reveals that he in effect so ad-vised Brewer. Sikevitz admitted that Stigerwald hadreferred Brewer's request to him, and that Breweradvised Sikevitz that Brewer wanted to stop his 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDdues deductions. Sikevitz said that he also toldBrewer the appropriate thing to do was to put it inwriting since he had requested the dues deductioninwriting and that Sikevitz would then take it upwith his attorney. Sikevitz admitted that Brewerthen requested to see his authorization card. Ac-cording to Sikevitz, he did not produce it becausethe day-shift personnel had left and he did not wantto bother to look for it at the time. In any event,Sikevitz admitted that he told Brewer that Respon-dent had a contract with PMI which requiredRespondent to start making the dues deductionswhen a person became a member of the Union, 30days after employment, and not to stop until he quithis employment. Sikevitz also testified that underthe contract employees were required to sign adues-deduction authorization within the first 30days of employment. Sikevitz admitted that hemight have told Brewer that Respondent stoppedthe deductions when employees left their jobs. Ac-cording to Sikevitz, he did not take any further ac-tion in the matter because Brewer never put hisrequest in writing.As a matter of fact the contract provided thatRespondent deduct PMI dues after the first 30 daysof employment only upon receipt of writtenauthorization from each employee, and Brewer'ssigned dues-deduction authorization provided, inconformitywith the requirements of Section302(c)(4) of the Act, that it was irrevocable onlyfor 1 year or the term of the contract, whicheverwas the lesser, when it could be revoked by writtennotice. It may be that Sikevitz was not familiar withthe actual provisions of the contract and the dues-deduction authorization, as well as the legalities in-volved, but a simple reference to Brewer's dues-deduction authorization card, as requested byBrewer, or any other copy of the printed form,would have provided a ready answer to Brewer'srequest, instead of advising him that the only wayhe could stop his dues-deduction authorization wasto quit his job.On November 28 the Board set aside the electionof June 10 and directed another election.C. Interference,Restraint, and Coercion1.The no-solicitation ruleThe complaint alleged that since December 10,1965, Respondent effectuated and administered aplant rule prohibiting solicitation by employees dur-ing their nonworking time in nonworking areas oncompany premises. As hereinabove found, the con-tract between PMI and Respondent contained abroad no-solicitation rule which read: "Solicitationwill not be allowed except by permission of theCompany." The contract was entered into Sep-tember 19, 1963, with an expiration date of July3 1 , 1966, and thus was in full force and effect dur-10Fa,nco, Inc.,158 NLRB I1 1 ,and cases cited therein,ing the relevant period. During 1964 after the ex-ecution of the contract Respondent published anemployee handbook containing certain plant rules,one of which was a substantially identical broad no-solicitation rule.As found hereinabove, a number of the oralwarnings and written notices issued by Rspondentto employees, including the written notices toBrewer on March 11 and May 20 and the ruleposted March 30, were based upon plant rules setforth in the 1964 employee handbook not con-tained in or made a part of the contract betweenthe parties. Such rules were not valid, being uni-lateralmodifications of a written agreement. Arti-cleXXIV of the contract contained a completedisciplinary policy agreed to by the parties whichstated,inter alia:The commitment of any of the following actsshall be subject to disciplinary action on thepart of the Company. The Company will issuea written warning notice to the employee in-volved ... and any employee who receivesfour (4) such written notices during any con-tinuous six month period, shall be subject todischarge.(e)Violation ofplant rules as listed in Exhibit"G" attached hereto andmade a part of thisagreement.ArticleXXV provided:Plantrules are definedinExhibit"G" attachedhereto and made a partof thisagreement.[Emphasis supplied.]Exhibit "G" contained a detailed list of plant rules,including those resulting in written warning noticesand those constituting grounds for immediatedischarge.In addition,the contract contained acomplete grievance procedure,including ultimatearbitration.Gianfrancisco,a leader of the negotia-tions for PMI with Respondent, testified that thoserules the parties agreed upon were put in the con-tract, and those rules they did not agree upon wereeliminated.It is now well settled that a broad rule prohibitingall forms of solicitation at all times on companyproperty,such as that set forth in the contractbetween Respondent and PMI and the 1964 em-ployee handbook,ispresumptively invalid and inviolation of Section 8(a)(1),1and I so find.In sub-stance, the Board has held that oral solicitations oncompany property during an employee's own timeare appropriate and that the only valid limitation isa prohibition against such solicitations during work-ing time.In the same decision,the Board also heldthat the appropriate limitations upon the distribu-tion of union literature are that it must be duringnonworking time in nonworking areas of theplant."11Stoddard-Quirk Manufacturing Co ,138 NLRB 615. NORTHERNMETAL PRODUCTS CO.Although some of the courts of appeal are in dis-agreement, the Board has recently reexplicated thatsuch a broad no-solicitation rule is also invalidalthough incorporated as a provision in a collective-bargaining contract. As the Board pointed out, em-ployees have the statutory right to completelyrevoke their earlier selection of a collective-bar-gaining representative at an appropriate time andreplace it with another union or revert to individualbargaining or no bargaining at all, and neither anemployer nor an incumbent union is entitled to at-tempt to freeze out another union by waiving theemployees' right to urge a change in their collec-tive-bargaining representative.122.The statement concerning dues-deductionauthorizationsThe complaint alleged that on or aboutNovember If, Respondent by Sikevitz informedemployees that they could not revoke their dues-deduction authorizations unless they quit their em-ployment. As hereinabove found in section III, B,Sikevitz told Brewer on November 11 that the onlyway he could revoke his written authorization todeduct PMI union dues was to quit his employment,contrary to the provisions contained in Brewer'sdues-deductionauthorizationandSection302(c)(4) of the Act, and, when Brewer asked tosee his signed authorization, failed or refused toproduce it. I am satisfied and find that Respondentthereby coercively interfered with its employees'rights guaranteed in Section 7 of the Act, includingthe right to refrain from assisting any labor or-ganization, in violation of Section 8(a)(1) of theAct.133.SurveillanceThe complaint alleged that on or about February23 Respondent by Lorenz informed employees thatthey were being placed under surveillance becausethey had engaged in union or other protected ac-tivities.This allegation involved the conversationbetween Lorenz and Boatfield, one of the three em-ployees suspended from membership by PM1 onFebruary 9 because of their activities on behalf ofUEW, which facts were known by Respondent. Ad-mittedly Boatfield did not join or support IAM, andhence this allegation is limited to his activities onbehalf of UEW. Boatfield was a machine operatorinMO. Lorenz was his foreman. About 2 weeksafter his suspension, Boatfield was standing at hismachine shortly before the break period not work-ing but holding a "piece" in his hand. Lorenzcriticized him for not working, told him he was notgetting paid to stand there, and advised him that hehad to continue working until the break bell rang.According to Boatfield, several employees were al-General Motors Corporation,158 NLRB 1723, and cases cited therein'Rinker MaterialsCorp ,162 NLRB 1670,SterlingPrecisionCorp ,131109ready in the cafeteria and standing in line. After thebreak period, Boatfield asked Lorenz why he wascriticizing Boatfield and picking on him under suchcircumstances. Lorenz replied that that was his job.According to Boatfield, Lorenz then said that hewas instructed to watch Boatfield. Boatfield askedLorenz, "By whom, other employees?" Lorenzreplied, "No, by higher ups."'Lorenz admitted having a conversation withBoatfield. Lorenz testified that Boatfield was sittingthere doing nothing when Lorenz critized him andtold him that he had to continue working up to thebreak bell like everyone else. After the breakperiod, Boatfield asked Lorenz if one of the "higherups" had instructed him to watch Boatfield. Lorenzreplied that they had not, but it was his job towatch Boatfield and everyone else, and that Lorenzgot his orders from the "higher ups" just as Boat-fieldgothisorders from Lorenz. Boatfield'stestimony reveals that he was not working at thetime Lorenz criticized him. Clearly the criticismwas warranted under the circumstances. While thematter is not entirely free from doubt, it is entirelypossible that Boatfield misunderstood or miscon-strued Lorenz' statement that he got his ordersfrom "higher ups" just like everybody else and thatitwas part of his job to watch all of the employeesunder his supervision. Under the circumstances,Boatfieldmight well have misconstrued Lorenz'reply to mean that he had been instructed to watchBoatfield specifically. I credit Lorenz' version ofthe conversation and find that the General Counselhas failed to sustain his burden of proof withrespect to this allegation.4. InterrogationThe complaint alleged that on or about March 15Budziak interrogated employees regarding theirunionactivity,sympathies,ordesires.Ashereinabove found, on or about March 15 Budziakasked Singleton if he was aware that there were or-ganizational activities going on in the plant. AfterSingleton replied that he was, Budziak asked himwhy he favored an outside union when PMI in Bud-ziak's estimation could do the same job under dif-ferent leadership for less money. Singleton repliedthat he thought IAM would give the employeesbetter representation. Budziak denied that he everhad a conversation with Singleton about any unionmatters. I credit Singleton. Nevertheless, although aportion of Budziak s conversation with Singletonwas a form of interrogation, I find that it did notconstitute coercive interrogation within the mean-ing of the Act. As hereinabove found, on or aboutMarch 1 the organizational activities of the em-ployees, particularly Singleton and Brewer, in be-half of IAM became open and obvious to everyonein the plant. The conversation appears to have beenNLRB 1229,AmericanScrew Co,122NLRB 485 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompletelyuncoercive,in the main constituting adiscussion and expression of opinion by the twoparticipants.ClearlyBudziak's statement that in hisestimation PMI could do the same job under dif-ferent leadership for less money was an expressionof opinion within the meaning of the Act, as wasSingleton'sreply thathe thought IAM would givethe employees better representation.Iam satisfiedand find that the General Counsel has failed tosustain hisburden ofproving that Respondent in-terrogatedemployees in violation of Section8(a)(1) of the Act.However,this incident clearlyestablishes thatat least bythat date Respondentwas fully awareof Singleton's activities on behalf ofIAM.D. Aid,Assistance,and Support1.Disparate applicationof the no-solicitation rulesThe complaintalleged that since December 10,1965,Respondentrenderedunlawfulaid,assistance,and supportto PMI by disparately ap-plying a no-solicitationrulebypermitting andacquiescing in the activitiesof officersand agentsof PMIin solicitingemployeeson the premises ofRespondent,whilerestricting the activities of em-ployees engaging in similar activitieson behalf ofIAM. As hereinabove found,Respondent's contractwith PMI contained an unlawful broad no-solicita-tion rule prohibiting all solicitation without permis-sion.On May 16,after receivingthe letter fromIAM requestingrecognition and bargaining andconsultinghis attorney, Caditz ata meeting of allsupervisorsand officials of Respondent orallymodifiedRespondent's rule concerning solicitation.There is considerablevariance among Respondent'sofficialsconcerningthe exact terminology Caditzused in announcing his modification of Respon-dent'srule concerning solicitationand what thenew rule infact was. Caditz testified that he toldthemRespondent would not restrict any employeefrom passing out circularsor buttons,or elec-tioneering,eitheron its parking lot or on itspremises,but thatRespondentwould restrict theemployeesfrom doingso during working hours andinworking areas. On cross-examination,Caditzstated thathe told thempassing out circulars andsoliciting in nonwork areas were permissible duringrest periods and lunchtime.Even as so modified,the rule apparently prohibitedoral solicitations dur-ing nonworking time in working areas in violationof the Act.All of thesupervisors were familiarwith the no-solicitation rule in thecontract. Lorenz had a dif-ferent versionof Caditz'statement.Lorenz testifiedthat Caditz said thatthe supervisors were not to in-terferewith the distributionof any literature or but-tons, as long as it was not during working hours.According to Sobczak, Caditz advisedall of the su-pervisorsthat the employeescouldpassoutpamphlets and buttonsduring the rest period andlunch hour. Neither advertedto working areas ororal solicitation.Budziak testified that Caditz saidthe employees couldengage in campaigning and inpassing out literature as long as such activities werenot on company time and were limited to thecafeteria or outsidethe plant.Budziak viewed cam-paigning,including speech,as synonymouswith so-licitation.According to Papek, Caditz advised thesupervisorsthat theemployees could pass out but-tons and literature in and outside the shop as longas it was not during working hours.Papek furthertestifiedthatasfarashe knewRespondentprohibitedall solicitation in the plant at any time.Contrary to Caditzand the others,Sikevitz furthertestifiedthat Caditz advised thesupervisorsthat theemployeeshad the rightto distribute campaignmaterial and engage in oral solicitation anywhere inthe plant without limitation,provideditwas notduring working hours.However,Sikevitzconcededthat this was modifiedby the rule,not in the con-tract but in the 1964 employee handbook,postedon March 30,prohibiting employeesfromenteringthe plant more than one-half hour before theirstarting time and wandering about the plant duringnonworking time.Undoubtedly Caditz was the onewho would best know,and I am satisfied had thebest recollectionof,what he actually stated to thesupervisors as the modified rule onsolicitation. Ac-cordingly,Iconclude and find thatCaditz advisedallof Respondent's supervisors that Respondent'sno-solicitation rule wasmodified topermit elec-tioneeringor soliciting and the distribution ofliterature and buttons during nonworking time innonworking areas.Whatever the correctversion of Respondent'srevised rule concerning solicitationmay be, therecordclearlyestablishesthatRespondentdisparatelyapplied such ruleby permitting andacquiescing in oral solicitations during workinghours and the distribution of campaign material, in-cluding handbills and buttons, during working timeinboth working and nonworkingareas by PMIagents, while not only prohibiting similar activitiesby known IAM adherents but also preventing themfrom engaging in conversations or leaving theirwork stations during "down" time, contrary toRespondent's long-established practice.One of themore obvious examples of such disparate treatmentwas the factthatRespondent immediately notifiedPMI officials of its modified ruleconcerning sol-icitation and campaigning in the plant but nevernotified the employeesor IAM.The meeting inCaditz'office onMay 31, when the IAM represen-tatives complained about such disparate treatment,was an obvious occasion toinform IAM ofRespon-dent's modified rule on solicitation and campaign-ing.Again on June 2, when Caditz addressed all ofthe employees,he failed toinform them of thismodified rule although he was awareof IAM's com-paint concerning prior disparate treatment. NORTHERNMETAL PRODUCTS CO.111The record demonstrates that from the outset ofthe campaign,which became open and obviousaround the first of March, Respondent took steps toprevent known IAM adherents from campaigningwhile permitting PMI agents to engage in oral sol-icitation and the distribution of campaign materialduring working hours in working areas. On March11, after Brewer had been warned by Gianfranciscoand Cardella not to talk to employees, althoughCardella knew that Brewer was a steward, Cardellagave Brewer a written warning notice for engagingin two conversations, each less than a minute, withemployees Brewer, after clocking out, met on hisway out of the plant. The incidents in March in-volving Singleton demonstrate the same conclusion.After Budziak confirmedSingleton'ssupport ofIAM on March 15, Budziak changed his main-tenance work policy so that thereafter Singletonwas not able to get about the entire plant and en-gage in oral solicitation.ShortlythereafterSingleton received two written warning notices forabsences for which Budziak admitted he would notgive written warning notices. On May 20 Respon-dent gave Brewer another unjustified written warn-ing notice,again for engaging in a conversation inan unassigned work area.The record establishes, and Respondent ad-mitted, that it had always permitted employees toengage in conversations.In addition Respondenthad a long-established practice of not requiring em-ployees to remain at their work stations during"down" time. This applied primarily to machineoperators who normally worked on an incentivebonus. When they were unable to continue workingfor a variety of reasons, they punched downtime ontheir clock, which meant that they were thenreceiving straight time but were off bonus time.This occurred when an operator ran out of materialor parts, when his machine needed adjusting by asetup man, when his machine needed repairs, orwhen a particular job was finished and the machinehad to be reset. When an employee ran out ofmaterial, the established practice was to punchdowntime and leave his machine to find a stockchaser. Occasionally if no stock chaser was availa-ble the employee would get his own material. If amachine needed adjusting or resetting the em-ployee punched downtime while waiting for thesetup man. If a machine needed repair, the samething occurred while the employee waited for amaintenance man. In all such cases before the cam-paign Respondent did not require employees ondowntime to remain at their work stations ormachines but permitted them to move about theirdepartments and engage in conversations withother employees.After the May 23 meeting at the Board's Re-gional Office, when a number of additional IAMadherents became known, Respondent took stepsto prevent them from engaging in campaigning inthe plant. Clifford Knight and Herbert Cooke,whom I credit, employed in MO on the day shiftunder Lorenz, attended the meeting in the Board'sRegional Office on behalf of IAM. Thereafter onseveral occasions they were instructed by Lorenzand DiVito to remain at their machines at all times,including downtime. During the same period oftimeKnightobservedGianfrancisco inMOfrequently, engaging various employees in extendedconversations while they were working. On one oc-casionGianfrancisco talked to Knight at hismachine for approximately 45 minutes, exhortinghim to support PMI. Lorenz was present and passedwithin 3 feet. Gianfrancisco was employed as ascheduler and expediter in production control.While his duties required occasional visits to MO,normally to contact the foreman or his assistant,they did not require frequent visits or extendedconversations with operators while they were work-ing.On another occasion Cooke complained to hissupervisorabout permittingGianfrancisco andDelmonico to engage in open and extended conver-sations with other employees during working hourswhile not permitting Cooke to do so and requiringhim to remain at his machine at all times. Many ofDelmonico's extended conversations during work-ing hours were with operators to whose machineshe was not assigned as setup man and hence obvi-ously were not in connection with his work duties.During the same approximate period Budziakthreatened Singleton for talking to an operatorwhile they were working together. Singleton hadrepaired operator Sally's machine. While both werecleaningup the scrap, part of their regular duties,they talked to each other, in accordance withRespondent's established practice. Budziak did notdeny this incident. Sobczak continually warnedBrewer not to leave his work station.During the same period of time Gianfrancisco,Mulroe, and Kinsey engaged in open and obviousdistributions of PMI handbills inside the plant dur-ing their working hours while being paid overtime,and Washington and Hurley engaged in distribu-tions of PMI campaign material during workinghours in working areas with specific permission oftheir respective foremen. Gianfrancisco, Hurley,Ventrella, and Delmonico openly engaged in ex-tended conversations with employees during theworking time of all employees involved. On June 3,Respondent permitted the extended conversationswith working employees by Gianfrancisco, Hurley,and Ventrella during the second shift, and, whenthis activity was called to Respondent's attention,took no action with respect thereto and insteadthreatened to discharge Brewer for leaving his workstation to report such interference with Respon-dent's production.Respondent attempted to establish that IAM ad-herents alsoengaged inoral solicitations duringworking time in violation of its rules without com-mentor action by Respondent. The treatment ac-cordedBrewer, Singleton,Knight,and Cooke 112DECISIONSOF NATIONALLABOR RELATIONS BOARDdemonstrates the contrary. The record establishesthat the majority of IAM conversations among em-ployees occurred during break and lunch periods.In addition, a number of the conversations reliedupon by Respondent were engaged in by one ormore PMI adherents with an IAM adherent at thelatter's work station. Such conversations, open andobvious to, or in the presence of, supervisors,establish Respondent's disparate application of itssolicitation rules, rather than that IAM adherentsalso were permitted to violate the rules. Undoub-tedly IAM adherents from time to time engaged inoralsolicitationsduringworking time in theabsence of any supervisors, particularly during thesecond shift, which had only one foreman, but thiscasts no light on the issue of disparate treatmentunder Respondent's solicitation rules. The issue isnot whether IAM adherents engaged in solicitationduring working hours unknown to Respondent, butwhether Respondent disparately applied its rulesprohibiting solicitation during working time and inwork areas as between PMI and JAM adherents.The record establishes, and I find, that Respon-dent disparately applied its modified solicitationrule by permitting, acquiescing in, and specificallyauthorizing officers and agents of PMI to engage inoral solicitation during working hours in workingareas and the distribution of campaign materialduring working time in both working and nonwork-ing areas, while restricting employees known to beIAM adherents fromengaging in similar activitieson behalf of IAM, and threatening,warning, andpreventing them from engaging in any conversa-tions in work areas, thereby unlawfullyaiding,assisting,and supporting PMI in violation of Sec-tion 8(a)(2) and (1) of the Act.2.The use of duplicating and other officeequipment and the cafeteriaThe complaint alleged that Respondent unlaw-fully aided, assisted, and supported PMI by per-mitting PMI to use Respondent's duplicating andother office equipment, and allowing PMI to useRespondent'scafeteriaforconductingunionmeetings and other activities.As hereinabovefound, Gianfrancisco prepared from 10 to 12 PMIhandbills in his office during working time, whichoffice was also occupied by Assistant Superintend-ent Zolke and adjacent to Superintendent Kol-don's office. Gianfrancisco during his working timealso used Respondent's duplicating machine locatedin an adjoining office to duplicate or print the PMIhandbills.Respondentusedthisduplicatingmachine daily to prepare orders, confirmations, andother company documents. Gianfrancisco also usedRespondent's stencils and typewriters in connectionwith such preparation. He normally prepared thesecirculars immediately upon receipt of an IAMhandbill distributed at 3:30 p.m. He was assisted inthese tasks by Respondent's two clerk-typists, butnot on their working time.Itwas undisputed that Gianfrancisco used Rspon-dent's office equipment, stencils, typewriters, andduplicatingmachine in the preparation of PMIhandbills during his and his superior's workingtime.Respondent contended that this activity byGianfranciscowaswithout its permission orknowled e, but the facts demonstrate the inherentincredibility of this position. Zolke, Gianfrancisco'simmediate boss and the man with whom he workedmost closely, occupied the same office. Koldon,Zolke's superior and the man with whom Gianfran-cisco worked the next most frequently, occupiedthe adjoining office and the duplicating machinewas in an adjacent office. Respondent asked anumber of its foremen and supervisors, Lorenz,Sobczak, Budziak, Papek, Cardella, and DiVito,who normally would have nothing to do with theduplicating equipment or its use, whether theygranted Gianfrancisco permission to use that equip-ment, which they all denied. Sikevitz was also askedand denied granting such permission, althoughthere was no showing that the duplicating equip-ment, which was in the factory office and not theexecutive offices, was under his direct jurisdiction.Caditz was not asked whether he granted permis-sion to use the equipment. However, it would seemlikely that this would be a matter which would notnormally come to his attention. Much more signifi-cantly,Zolke and Koldon, who were in directcharge of the equipment and in its immediatevicinity,with Zolke occupying the same office asGianfrancisco,werenotcalledaswitnesses.Although the record contains a great deal oftestimony with respect to the acts and statements ofZolke,Koldon, Essex, and, to a lesser extent,Stigerwald, Respondent did not call any of them aswitnesses.I am satisfied and find that Respondent, by grant-ing permission to use or acquiescing in PMI's use ofRespondent's duplicating and other office equip-ment and supplies, unlawfully aided, assisted, andsupported PMI in violation of Section 8(a)(2) and(1) of the Act.With respect to the cafeteria, the recordestablishes that for many years Respondent grantedPMI the use of the plant cafeteria for its regularunion activities. Itmust be borne in mind thatRespondent and PMI had collective-bargainingagreements for many years. The use of the cafeteriahad nothing to do with the campaign herein andwas a practice engaged in long before the advent ofany activity in this proceeding. Under such circum-stances an employer's permission to the recognizedcollective-bargainin grepresentativeof its em-ployees to use such facilities is a normal attribute ofthe bargaining relationship and is not consideredunlawful aid or assistance. '11CosmoKnittingMills,150 NLRB 579 NORTHERN METAL PRODUCTS CO.1133.Time off to solicit and campaignThe complaint alleged that from April 1 to June10 Respondent granted time off from work to of-ficers and agents of PMI for the purpose of solicit-ingand campaigningon behalf of PMI. Ashereinabove found, Gianfrancisco prepared all 10or 12 of the PMI handbills during working time inhis office, occupied by Zolke. All male employeeson the day shift were on overtime after 3:30 p.m.HenceGianfrancisco while being paid overtime en-gagedin this activity obviously with the knowledgeof Respondent. On several occasions Gianfrancisco,Mulroe, and Kinsey distributed the PMI handbills atthe two employeeexitsinside the plant while on theclock and being paid overtime. There was con-siderable testimony pro and con whether such dis-tributionareas insidethe plant were working ornonworkingareas,which now appears to be of littlesignificance.From the employee timecardsreceived in evidence as well as the testimony of Gi-anfrancisco,Mulroe, and Kinsey, there can be nodispute that they openly distributed the handbillswithin the plant while they were on the clock beingpaid overtime. Thus the record establishes that,while Gianfrancisco was preparing the PMI hand-billsand while he, Mulroe, and Kinsey were dis-tributingthem, they were granted time off fromwork and paid overtime by Respondent.On or about June 2, Papek granted Washingtonspecificpermissionto distribute PMI buttons duringworking time, which she did for approximately 45minutes.On three or four occasions SobczakgrantedHurleypermissionto distribute PMI hand-bills and buttonsduring hisworking time in work-ing areas.Both were given time off to engage insuchactivitieswhile being paid by Respondent. Iam satisfiedand find that Respondent, by grantingofficersand agentsof PMI time off from work, withpay and overtime pay, to engage in soliciting andcampaigningon behalf of PMI, unlawfully aided,assisted,and supported PMI in violation of Section8(a)(2) and (1) of the Act.4.The written warning noticesThe complaint alleged that Respondent unlaw-fully aided,assisted,and supported PMI by servingwarningnotices upon employees because they hadaidedor assistedIAM, specifically on or aboutMarch 11, 23, and 30, May 20 and 25, November11 and 15, and unknown datesin Juneand July. Ithas been found thatRespondentserved unjustifiedwrittenwarning notices on Breweron March 11and May 20 andon Singletonon March 21 and 28.(Four such written notices within a 6-month periodresulted in discharge.)TheGeneralCounselpresented proof of other written warning notices,specifically to Allison on April 5 and June 14 andto Brewer on November 15, and of an oral warningto Cooke on May 25, but I am satisfied and findthat General Counsel failedto sustainhis burden ofproving such notices were because the particularemployees had engaged in activities on behalf ofIAM. The written warning notice given BrewerNovember 15 was for parking in a restricted areaon Respondent's premises. Brewer admitted that hehad done so, but claimed he had beengiven permis-sion. As a result of a grievance by Brewer, Respon-dent withdrew this written notice. A preponderanceof the reliable, probative, and substantial evidencein the entire record convinces me, and I find, thatRespondent served written warning notices onMarch 11 and May 20, and on March 21 and 28upon employees Brewer and Singleton, respective-ly, because they had engaged in, and in order todiscourage, activities on behalf of IAM, thereby un-lawfully aiding, assisting, and supporting PMI inviolation of Section 8(a)(2) and (1) of the Act.E.Discrimination in Tenure, Terms, or Conditionsof EmploymentThe complaint alleged that by acts found abovein section III, D, 1 and 4, namely, the disparate ap-plication of the modified solicitation rule and theserving of written warning notices upon employeesbecause they had assisted IAM, Respondent alsodiscriminated in regard to the hire, tenure, andterms or conditions of employment of its em-ployees, thereby discouraging membership in alabor organization in violation of Section 8(a)(3) oftheAct. It has been found that Respondentdisparately applied its modified solicitation rule bypermitting, acquiescing in, and authorizing em-ployees who were officers and agents of PMI to sol-icitemployees and distribute campaign materialduringworking hours in working areas, whilerestricting and preventing similar activities by em-ployees on behalf of IAM. Clearly this affected theterms and conditions of their employment, in-asmuch as the PMI employees were permitted toengage in such activities during their working timeand the IAM employees were not. Clearly the writ-ten warning notices served on Brewer and Singletonbecause they had assisted IAM had a direct bearingon their tenure of employment, inasmuch as thecontract provided that four such warning noticeswithin a 6-month period resulted in discharge. Ac-cordingly, I am satisfied and find that by the con-duct found above in section III, D, 1 and 4, Respon-dent discriminated in regard to the tenure andterms or conditions of employment of its em-ployees, thereby discouraging membership in IAM,in violation of Section 8(a)(3) and (1) of the Act.Upon the basis of the foregoing findings of factand the entire record in the case, I make the follow-ing:CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce, and PMI and IAM are labor organizations,within the meaning of the Act. 114DECISIONSOF NATIONALLABOR RELATIONS BOARD2.By interfering with,restraining,and coercingits employees in the exercise of rights guaranteed inSection 7 of the Act, Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) of the Act.3.By contributing unlawful aid, assistance, andsupport to PMI, Respondent has engaged in unfairlabor practices within the meaning of Section8(a)(2) and (1) of the Act.4.By disparately applying a solicitation rule andissuingwritten warning notices because of unionactivities, Respondent engaged in discrimination todiscourage membership in IAM, thereby engagingin unfair labor practices within the meaning of Sec-tion 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices affectcommerce within themeaningof Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that itceaseand desist therefrom and that it take certainaffirmative action of the type which is conven-tionally ordered in suchcases asprovided in theRecommended Order below, which I find necessaryto remedy and remove the effects of the unfairlabor practices and to effectuate the policies of theAct. Because it has been found that RespondentunlawfullyassistedPMI while a question ofrepresentation was pending, which questionis stillpending, I shall also recommend that Respondentwithdraw and withhold all recognition from PMIunless anduntil hereafter certified by the Board.Upon the foregoing findings of fact, conclusionsof law, and the entire record, and pursuant to Sec-tion 10(c) of the Act, I hereby issue the following:RECOMMENDED ORDERNorthern Metal Products Company, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a) Publishing,maintainingin effect, enforcingor applying any rule or regulation, contractual orotherwise, prohibiting its employees during non-working time fromsolicitingtheir fellow employeesto join or support any labor organization.(b)Advising or in any other way informing itsemployees that they cannot revoke their authoriza-tionsto deductunion dues unlessthey quit theiremployment with Northern Metal Products Com-pany.(c)Contributing aid, assistance, or support toPressedMetal Independent Union or any otherlabororganizationby (1) disparate application of16 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United Statesany rule concerning union solicitation, campaign-ing,or distribution; (2) furnishing or permittingthe use of its duplicating equipment, typewriters, orany other substantial items of office equipment; (3)grantingtime off from work with pay to engage inunionsoliciting or campaigning; (4) issuing writtenwarning notices to employees for engaging in activi-ties on behalf of District No. 8, International As-sociation of Machinists and Aerospace Workers,AFL-CIO, or any other labor organization; or (5)any other form of unlawfulaid, assistance,or sup-port.(d)Discouraging membershi in District No. 8,InternationalAssociationOF MachinistsandAerospace Workers, AFL-CIO, or any other labororganization or its employees, by disparate applica-tion of any rule concerning union solicitation, cam-pai$ning, or distribution,issuingwritten warningnotices to its employees for engagingin activities insupport of said or any other labor organization, orin any other manner discriminatingagainst its em-ployees in regard to hire or tenure of employmentor any term or condition of employment.(e) In any other manner interfering with,restraining, or coercing its employees in the exer-cise of rights guaranteed to them by Section 7 ofthe Act.2.Take the following affirmative action whichwill effectuate the policies of the Act:(a)Withdraw and withhold all recognition fromPressed Metal Independent Union as the represen-tative of its employees for the purpose of dealingwith Northern Metal Products Company concern-ing grievances, labor disputes, wages, rates of pay,hours of work, or other terms and conditions of em-ployment, unless and until said labor organizationhas been duly certified hereafter by the NationalRelations Board as the exclusive representative ofsuch employees.(b) Forthwith rescind its existing rule againstsolicitation as publishedin its1964 employee hand-book and as set forth in its contract with PressedMetal Independent Union, to the extent that itprohibits its employees from soliciting membershipin a labor organization during nonworking time onits premises.(c) Post at its plants in Franklin Park and ElkGrove, Illinois, copies of the attached noticemarked "Appendix."' Copies of said notice, to befurnished by the Regional Director for Region 13,after being duly signed by Respondent's repre-sentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatCourt of Appeals, the words "a Decreeof theUnited StatesCourt of Ap-peals Enforcing an Order"shall be substituted for the words "a Decisionand Order." NORTHERNMETAL PRODUCTS CO.said notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director for Region 13,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith. isIT IS FURTHER ORDERED that the additional allega-tions in the complaint of interference, restraint, andcoercion not hereinabove found be and hereby aredismissed.16 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 13, in writing, within 10 days from the date ofthisOrder, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tionalLaborRelations Act, as amended,we herebynotify our employees that:WE WILL NOT publish,maintain in effect, en-force,or apply any rule or regulation,contrac-tual or otherwise,prohibiting our employeesduring nonworking time from soliciting theirfellow employees to join or support any labororganization.WE WILL NOT advise or in any other way in-form our employees that they cannot revoketheir authorizations to deduct union dues un-less they quit their employment with us.WE WILL NOT contribute aid, assistance, orsupport to Pressed Metal Independent Unionorany other labor organization by (1)disparate application of any rule concerningunion solicitation,campaigning,or distribu-tion; (2)furnishing or permitting the use of ourduplicating equipment,typewriters,or anyother substantial items of office equipment; (3)granting time off from work with pay to engagein union soliciting or campaigning;(4) issuingwritten warning notices to employees for en-gaging in activities on behalf of District No. 8,InternationalAssociation of Machinists andAerospaceWorkers,AFL-CIO,or any otherlabor organization;or (5) any other form ofunlawful aid,assistance,or support.WE WILL NOT discourage membership in Dis-trictNo.8,InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,or any other labor organization of115our employees, by disparate application of anyrule concerning union solicitation, campaig-ning, or distribution, issuing written warningnotices to our employees for engaging in activi-ties in support of said or any other labor or-ganization, or in any other manner discriminat-ing against our employees in regard to hire ortenure of employment or any term or condi-tions of employment.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of any of the rights guaranteed themby the National Labor Relations Act.WE WILL withdraw and withhold all recogni-tion from Pressed Metal Independent Union asthe representative of our employees for thepurposeofdealingwithusconcerninggrievances, labor disputes, wages, rates of pay,hours of work, or other terms and conditionsof employment, unless and until said labor or-ganization has been duly certified hereafter bythe National Labor Relations Board.WE HEREBY rescind our existing rule againstsolicitation as published in our 1964 EmployeeHandbook and as set forth in our contract withPressedMetal Independent Union, to the ex-tent that it prohibits our employees from so-licitingmembership in a labor organizationduring nonworking time on our premises.All our employees are free to become, remain, orrefrain from becoming or remaining members ofthe above-named or any other labor organizations,except to the extent that such right may be affectedby an agreement conforming to the provisions ofSection 8(a)(3) of the National Labor RelationsAct.NORTHERN METALPRODUCTS COMPANY(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,Room 881, U.S. Courthouse and FederalOfficeBuilding,219 South Dearborn Street,Chicago, Illinois 60604, Telephone 353-7597.353-177 0 - 72 - 9